DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment 
Claims 1, 2, 4-5, 8, 10, 12, 14-18 are amended and claim 21-filed on 11/23/2020.
Claims 21-23 are newly added and claim 9 is cancelled.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 4-8, 10-16, 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plunnecke (US. 20130116624A1) in view of Shapiro (US. 4,744,955).
Re claim 1, Plunnecke discloses a syringe (10, Figs. 1-2) comprising: a syringe barrel (12) including: a syringe barrel body (32) including: a syringe barrel body proximal opening (close to 80) at a proximal end of the syringe barrel body (Fig. 1), a liquid drug discharge portion at a distal end of the syringe barrel body (close to 54), and an inner tube (20) extending from the syringe barrel body proximal opening to the liquid drug discharge portion ( Fig. 1, Fig. 2), wherein the inner tube is configured to store a liquid drug (¶0002); and an outer tube (52, 54, 38, Fig.s.1-2) including: an outer tube proximal opening at a proximal end of the outer tube (close to 
However, Shapiro discloses a syringe type pipette (Fig. 1) wherein the syringe has a gripping portion (30) and plunger (22) and a gasket (42) located in the syringe barrel body (14).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modify the syringe body of Plunnecke to include gasket so that the syringe has a gasket located in the syringe barrel body as taught by Shapiro for the purpose of advancing the fluid sealingly and securely with the cavity of the syringe (Shapiro, Col. 5, lines 15-29). 
Re claim 2, Plunnecke discloses that the device can be designed for different sizes (length, diameters) of the syringes (¶0011), but it fails to specifically disclose wherein an overall length of the sleeve-shaped gripping portion is at least 70 mm, and an outer circumference of the sleeve-shaped gripping portion is in a range of 40 to 95 mm.
The instant disclosure describes the parameter of the length and outer circumference as being merely preferable (see ¶0013 of the current application), and does not describe the length 
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the length and outer circumference of gripping  portion would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Re claim 4, Plunnecke discloses wherein a width of the brim-shaped finger hooking portion (30 and 80) along a second direction perpendicular to the first direction (80 side of 30) is equal to or larger than a width of the outer tube along the second direction (Fig. 1).
Re claim 5, Plunnecke discloses that the device can be designed for different sizes (length, diameters) of the syringes (¶0011), but it fails to specifically disclose wherein: an outer diameter of the inner tube is 12 mm or less an overall length of the inner tube is 60 mm or less along the central axis, the brim-shaped finger hooking portion is located at least 70 mm from a proximal end of the liquid drug discharge portion, and an outer circumference of the sleeve-shaped gripping portion is in a range of 40 to 95 mm.
The instant disclosure describes the parameter of the length and outer circumference and location of the brim-shaped finger hooking portion as being merely preferable (see ¶0013 of the current application), and does not describe the length and outer circumference and location of the brim-shaped finger hooking portion as contributing any unexpected results to the system.  As such, parameters such as the length and outer circumference and location of the brim-shaped finger hooking portion are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the length and outer circumference and location of the brim-shaped finger hooking portion would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Re claim 6, Plunnecke discloses a method comprising: using the syringe according to claim 1 for intradermal administration of the liquid drug (¶0002, ¶0047).  
Re claim 7, Plunnecke discloses a prefilled syringe comprising: the syringe according to claim 1 (the syringe can be prefilled); a cap detachably attached to the syringe barrel to seal the liquid drug discharge portion (¶0049, component coupling such as needle and needle cover or the luer lock couplings); and a liquid drug that is stored between the liquid drug discharge portion and the gasket and is dischargeable through the liquid drug discharge portion by sliding of the gasket (Plunnecke ¶0049 and the gasket of the Shapiro).
Re claim 8, Plunnecke discloses wherein: the syringe barrel body includes a syringe barrel flange (28) that protrudes from a rim of the syringe barrel body proximal opening (80), and discloses that the sizes can be designed for the specific length and diameter r(¶0011), but it fails to specifically disclose an outer diameter of the inner tube is 12 mm or less, an overall length of the inner tube is 60 mm or less along the central axis, the brim-shaped finger hooking portion is located at least 70 mm from a proximal end of the liquid drug discharge portion, and an outer circumference of the sleeve-shaped gripping portion is in a range of 40 to 95.
The instant disclosure describes the parameter of the length of the inner tube and outer circumference and location of the brim-shaped finger hooking portion as being merely preferable (see ¶0013 of the current application), and does not describe the length of the inner tube and outer circumference and location of the brim-shaped finger hooking portion as contributing any unexpected results to the system.  As such, parameters such as the length of the inner tube and outer circumference and location of the brim-shaped finger hooking portion are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the length of the inner tube and outer circumference and location of the brim-shaped finger hooking portion would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Re claim 10, Plunnecke discloses wherein the outer tube includes an inspection hole penetrating a wall of the outer tube (hole under 38) in a second direction perpendicular to the first direction, the inner tube being visually exposed through the inspection hole (Fig. 2). 
Re claim 11, Plunnecke discloses wherein; the outer tube includes two pairs of ribs ( edge of 84, 54, 82, 52, , Fig. 4) at locations opposing each other with the central axis therebetween (the central axis of 24), the ribs in each pair protruding from an inner wall of the outer tube and extending linearly along the central axis (Fig. 5), each of the two pair of ribs includes a contact portion and a support portion (the portion that contact the syringe and the closest to the central axis), the contact portion configured to contact with an outer circumferential surface of a distal portion of the syringe barrel body (Fig. 5) to prevent the syringe barrel body from tilting toward the outer tube, the support portion supporting a distal surface of the syringe barrel flange, and a distance between the two pairs of ribs opposing each other is greater than a width of the inspection hole along the first direction ()¶0056, ¶0064, Fig. 5).
Re claim 12, Plunnecke discloses wherein: the syringe barrel flange (28) has an outer profile having a long axis and a short axis perpendicular to the long axis (Fig. 2) when viewed from a proximal side of syringe barrel flange, the syringe barrel flange including a pair of long-axis side surfaces provided at both ends in the long axis direction (Fig. 2, left and right) and a pair of short-axis side surfaces provided at both ends in the short axis direction (front and back, Fig. 2), and the outer tube includes rotation-restricting ribs each protruding from an inner wall of the outer tube toward the short-axis side surface of the syringe barrel flange (50, 58, 56, 46, 48), each rotation-restricting rib being configured to contact a respective short-axis side surface to restrict the syringe barrel body from rotating relative to the outer tube (Fig. 3, ¶0064).
Re claim 13, Plunnecke discloses wherein the syringe barrel body includes a luer-lock adaptor that surrounds a side surface of the liquid drug discharge portion (¶0049) and is configured to be screwably attached to a hub with an injection needle for administering the liquid drug (¶0049).
Re claim 14, Plunnecke discloses wherein: the outer tube includes an annular protruding portion located between the sleeve-shaped gripping portion  (Fig. 1) and the outer tube proximal opening (Fig. 1), and sleeve-shaped gripping portion  has a side surface of the brim-shaped finger hooking portion includes two parallel linear sections (left edge and right edge of 30) extending along the first direction and an arc section connecting the two linear sections by extending along an outer circumference of the outer tube the outer circumferential surface of the sleeve-shaped gripping portion (and front arc of 30 , Fig. 2), but it is fails to specifically disclose that the annular protruding portion protruding outward from the outer circumferential surface of the sleeve-shaped gripping portion by 0.5 to 2 mm in a direction approximately perpendicular to the central axis, the brim-shaped finger hooking portion is connected to an outer circumferential surface of the annular protruding portion, the brim-shaped finger hooking portion protruding from the outer circumferential surface of the sleeve-shaped gripping portion by at least 4 mm, and a distance between the two linear sections is approximately equal to a width of the annular protruding portion along a second direction perpendicular to the first direction. 
 However, Shapiro discloses wherein: the outer tube includes the annular protruding portion located between the sleeve- shaped gripping portion and the first opening (Fig. 1), the brim-shaped finger hooking portion extends in the first direction so as to connect to an outer circumferential surface of the annular protruding portion (Fig. 1), a side surface of the brimshaped finger hooking portion includes two parallel linear sections extending along the first direction (top and bottom of 30) and an arc section connecting the two linear sections by extending along an outer circumference of the outer tube (Fig. 2), and a distance between the two linear sections is approximately equal to a width of the annular protruding portion along a second direction perpendicular to the first direction in the radial direction (Fig. 2).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modify the syringe body of Plunnecke so that the annular protruding portion protruding outward from the outer circumferential surface of the sleeve-shaped gripping portion by 0.5 to 2 mm in a direction approximately perpendicular to the central axis, the brim-shaped finger hooking portion is connected to an outer circumferential surface of the annular protruding portion, the brim-shaped finger hooking portion protruding from the outer circumferential surface of the sleeve-shaped gripping portion by at least 4 mm, and a distance between the two linear sections is approximately equal to a width of the annular protruding portion along a second direction perpendicular to the first direction as taught by Shapiro for the purpose of improving the comfortability for the user (Shapiro, Col. 4, lines 30-39). 
The instant disclosure describes the parameter of protrusion of the outer circumference of   the brim-shaped finger hooking portions as being merely preferable (see ¶0023 and ¶0071 of the current application), and does not describe the parameter of protrusion of the outer circumference of   the brim-shaped finger hooking portions as contributing any unexpected results to the system.  As such, parameters such as the parameter of protrusion of the outer circumference of   the brim-shaped finger hooking portions are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of protrusion of the outer circumference of   the brim-shaped finger hooking portions would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Re claim 15, Plunnecke discloses that the device can be designed in different sizes (length, diameters) of the syringes (¶0011), and the pressing surface has different distance from the brim-shaped finger hooking portion as the plunger pressed down, but it fails to specifically disclose wherein a distance between the distal end of the brim-shaped finger hooking portion and a proximal surface of the pressing portion is 40 mm or less before discharge of the liquid drug and is reduced to 2 to 10 mm after discharge of the liquid drug.
The instant disclosure describes the parameter of protrusion of the outer circumference of   the brim-shaped finger hooking portions as being merely preferable (see ¶0023 and ¶0071 of the current application), and does not describe the parameter of distance between the distal end of the brim-shaped finger hooking portion and a proximal surface of the pressing portion as contributing any unexpected results to the system.  As such, parameters such as the parameter of distance between the distal end of the brim-shaped finger hooking portion and a proximal surface of the pressing portion are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of distance between the distal end of the brim-shaped finger hooking portion and a proximal surface of the pressing portion would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Re claim 16, Plunnecke discloses wherein: the outer tube includes a proximal extension section extending from the brim-shaped finger hooking portion toward the outer tube distal opening (Fig. 1), an indicator portion is located on a side surface of the shaft near the proximal end of the shaft (surface of 50 ), the indicator portion having a shape and a color or a pattern different from a side surface of the pressing portion (Fig. 2), and the indicator portion is positioned proximal of the proximal extension section before discharge of the liquid drug and is housed in the proximal extension section after discharge of the liquid drug (Fig. 1, Fig. 2). 
Re claim 19, Plunnecke discloses a method comprising: using the prefilled syringe according to claim 7 for intradermal administration of the liquid drug (see claim 7, ¶0002).
Re claim 20, Plunnecke fails to disclose wherein the brim-shaped finger hooking portion includes a planar distal surface, a planar proximal surface that is parallel to the planar distal surface, and a lateral surface extending from and outer edge of the planar distal surface to an outer edge of the planar proximal surface, the lateral surface including curved surface portion.
However, Shapiro discloses a syringe type pipette (Fig. 1) wherein the syringe has a gripping portion (30) and plunger (22) and a gasket (42) located in the syringe barrel body (14) and wherein the brim-shaped finger hooking portion includes a planar distal surface (top surface of 30), a planar proximal surface that is parallel to the planar distal surface (Fig. 2, Fig. 1), and a lateral surface extending from and outer edge of the planar distal surface to an outer edge of the planar proximal surface, the lateral surface including curved surface portion (Fig. 1, Fig. 2).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modify the syringe body of Plunnecke to include so that the brim-shaped finger hooking portion includes a planar distal surface, a planar proximal surface that is parallel to the planar distal surface, and a lateral surface extending from and outer edge of the planar distal surface to an outer edge of the planar proximal surface, the lateral surface including curved surface portion as taught by Shapiro for the purpose of improving the comfortability for the user (Shapiro, Col. 4, lines 30-39).
Re claim 21, Plunnecke fails to disclose wherein the outer tube includes an annular protruding portion between the sleeve-shaped gripping portion and the outer tube proximal opening, the annular protruding portion protruding outward from the outer circumferential surface of the sleeve-shaped gripping portion by 0.5 to 2 mm in a direction approximately perpendicular to the central axis.
However, Shapiro discloses wherein: the outer tube includes the annular protruding portion located between the sleeve- shaped gripping portion and the first opening (Fig. 1), the brim-shaped finger hooking portion extends in the first direction so as to connect to an outer circumferential surface of the annular protruding portion (Fig. 1), a side surface of the brimshaped finger hooking portion includes two parallel linear sections extending along the first direction (top and bottom of 30) and an arc section connecting the two linear sections by extending along an outer circumference of the outer tube (Fig. 2), and a distance between the two linear sections is approximately equal to a width of the annular protruding portion along a second direction perpendicular to the first direction in the radial direction (Fig. 2).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modify the syringe body of Plunnecke so that the outer tube includes an annular protruding portion between the sleeve-shaped gripping portion and the outer tube proximal opening, the annular protruding portion protruding outward from the outer circumferential surface of the sleeve-shaped gripping portion by 0.5 to 2 mm in a direction approximately perpendicular to the central axis as taught by Shapiro for the purpose of improving the comfortability for the user (Shapiro, Col. 4, lines 30-39). 
The instant disclosure describes the parameter of protrusion of the outer circumference of   the brim-shaped finger hooking portions as being merely preferable (see ¶0023 and ¶0071 of the current application), and does not describe the parameter of protrusion of the outer circumference of   the brim-shaped finger hooking portions as contributing any unexpected results to the system.  As such, parameters such as the parameter of protrusion of the outer circumference of   the brim-shaped finger hooking portions are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of protrusion of the outer circumference of   the brim-shaped finger hooking portions would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Re claim 22, Plunnecke fails to disclose wherein the brim-shaped finger hooking portion is connected to an outer circumferential surface of the annular protruding portion, the brim-shaped finger hooking portion protruding from the outer circumferential surface of the sleeve-shaped gripping portion by at least 4 mm.
 However, Shapiro discloses wherein: the outer tube includes the annular protruding portion located between the sleeve- shaped gripping portion and the first opening (Fig. 1), the brim-shaped finger hooking portion extends in the first direction so as to connect to an outer circumferential surface of the annular protruding portion (Fig. 1), a side surface of the brimshaped finger hooking portion includes two parallel linear sections extending along the first direction (top and bottom of 30) and an arc section connecting the two linear sections by extending along an outer circumference of the outer tube (Fig. 2), and a distance between the two linear sections is approximately equal to a width of the annular protruding portion along a second direction perpendicular to the first direction in the radial direction (Fig. 2).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modify the syringe body of Plunnecke so that wherein the brim-shaped finger hooking portion is connected to an outer circumferential surface of the annular protruding portion, the brim-shaped finger hooking portion protruding from the outer circumferential surface of the sleeve-shaped gripping portion by at least 4 mm as taught by Shapiro for the purpose of improving the comfortability for the user (Shapiro, Col. 4, lines 30-39). 
The instant disclosure describes the parameter of protrusion of the outer circumference of   the brim-shaped finger hooking portions as being merely preferable (see ¶0023 and ¶0071 of the current application), and does not describe the parameter of protrusion of the outer circumference of   the brim-shaped finger hooking portions as contributing any unexpected results to the system.  As such, parameters such as the parameter of protrusion of the outer circumference of   the brim-shaped finger hooking portions are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of protrusion of the outer circumference of   the brim-shaped finger hooking portions would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Re claim 23, Plunnecke discloses wherein the brim-shaped finger hooking portion comprises exactly one brim-shaped finger hooking portion (Fig. 1).
Claims 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plunnecke in view of Shapiro and further in view of Doyle et al. (US. 20030144631A 1)(“ Doyle”).
 Re claim 17, Plunnecke fails to disclose wherein the proximal extension section has a cut-out portion in a side opposite to a first direction side, the cut-out portion being formed by cutting in the proximal extension section toward the distal end of the outer tube. 
 However, Doyle disclose a syringe (Fig. 5a) wherein the syringe has a proximal extension section (50) with a cut-out portion (22 and inside 50 so the plunger 99 set after discharging) has an inclination (edge of 50 close to 58, Fig. 5c) such that a distance from the tube distal portion becomes shorter in a direction opposite to the first direction (close to syringe 90).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modify the syringe body of Plunnecke so that the proximal extension section has a cut-out portion in a side opposite to a first direction side, the cut-out portion being formed by cutting in the proximal extension section toward the distal end of the outer tube as taught by Doyle for the purpose of locking the syringe after usage (Doyle, ¶0046). 
Re claim 18, Plunnecke fails to disclose wherein the cut-out portion has an inclination such that a distance from the distal end of the outer tube becomes shorter in a direction opposite to the first direction.
 However, Doyle disclose a syringe (Fig. 5a) wherein the syringe has a proximal extension section (50) with a cut-out portion (22 and inside 50 so the plunger 99 set after discharging) has an inclination (edge of 50 close to 58, Fig. 5c) such that a distance from the tube distal portion becomes shorter in a direction opposite to the first direction (close to syringe 90).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modify the syringe body of Plunnecke so that the cut-out portion has an inclination such that a distance from the distal end of the outer tube becomes shorter in a direction opposite to the first direction as taught by Doyle for the purpose of locking the syringe after usage (Doyle, ¶0046). 
Response to Arguments
Applicant’s arguments, see remark, filed 11/23/2020, with respect to the rejection(s) of claim(s)1 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Plunnecke in view of Shapiro.
The applicant argues in last paragraph of page 11 with regards to Shapiro that it is fails to disclose “the outer tube distal opening is located distal of a distal of the inner tube” and in page 13 the applicant argues that the missing feature in Shapiro is not found in Plunnecke. This is found not persuasive as this limitation is disclosed in Plunnecke. Plunnecke discloses an inner tube (20), the outer tube (52, 54, 38, Fig.s.1-2) an outer tube distal opening at a distal end of the outer tube (close to 34), wherein the outer tube distal opening is located distal of a distal end of the inner tube (26, Figs. 1-2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783           

/Lauren P Farrar/Primary Examiner, Art Unit 3783